Allowable Subject Matter
	Claims 1 and 3-20 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claims 1, 9, and 17, the prior art of record fails to teach or suggest, either alone or in combination “receiving, by a computing device, motion data from a plurality of sensor modules, each module having an inertial measurement unit (IMU) and being attached to a respective body portion of a user at a predefined pose, wherein the predefined pose of the user is representative of forearms and upper arms of the user lying in a horizontal plane: receiving, by the computing device, a first length calculated using camera data generated by a camera of a head mount display (HMD) attached to a head of the user at the predefined pose; determining, by the computing device, a plurality of orientations based on the motion data at the predefined pose, the plurality of orientations including at least a first orientation of the upper arms of the user; and determining, by the computing device, one or more lengths of the user based on the first length and the plurality of orientations at the predefined pose.” as claimed (emphasis added).
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.